Dismissed and Memorandum Opinion filed February 14, 2008







Dismissed
and Memorandum Opinion filed February 14, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00041-CV
____________
 
FELIX MICHAEL KUBOSH, Appellant
 
V.
 
THE CITY OF HOUSTON, Appellee
 

 
On Appeal from the
127th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-11183
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 17, 2007.  On February 6, 2008, appellant
filed an unopposed motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
February 14, 2008.
Panel consists of Justices Yates, Guzman, and Brown.